 GREYSTONE KNITWEAR CORP. AND DONWOOD, LTD.573Greystone KnitwearCorp.and Donwood, Ltd.andDistrict 65,Retail,Wholesale and Department Store Union,AFL-CIOandGreystone Employees'Association and Knitwear Em-ployees' Association,Parties in Interest.Case No. 2-CA-6898.March 26, 1960DECISION AND ORDEROn April 25, 1961, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in this proceeding, finding that the Respondenthad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the Intermediate Report and Recommended Order at-tached hereto.Thereafter, the Respondents, the Charging Party, andthe General Counsel filed timely exceptions thereto and supportingbriefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and finds merit in the exceptions as set forth below.Accordingly,the Board adopts the findings of the Trial Examiner only to the extentthey are consistent herewith.We agree with the Trial Examiner that Respondents Goodman,Gismondi, and Pekow were not supervisors within the meaning of theAct,' and that no unfair labor practice can be attributed to the Re-spondents through their activities.We also agree with his findingthat the evidence presented to support the allegations of the complaintwhich charged that Henry and Mel Stern interrogated their employeesabout their union activities and promised them economic benefits toinfluence such activities was inadequate.Contrary to the Trial Examiner, however, we find that the evidencepresented was sufficient to prove that the Stern brothers intentionallyand deliberately initiated and assisted the formation of an Employees'Committee, which in turn promptly formed a labor organizationknown originally as Greystone Employees' Association and later asKnitwear Employees' Association.The record shows that District 65 began a serious organizationaldrive on September 14, 1959, and by September 17 had obtained thesignatures of 21 of the 41 employees.During the height of this drive, on the morning of September 17,1959, the Sterns visited the warehouse and after discussing space and1Precision Fabricators,Inc.,101NLRB 1537.136 NLRB No. 53. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction problems with Supervisor Wolman, walked around thewarehouse and conversed with several employees, who voiced com-plaints about such matters as the distribution of overtime work, theoperation of a company production bonus plan, and their gross earn-ings, but who indicated an unwillingness to submit these grievancestomanagement through a suggestion box available to them.In sharp contrast with their brief and casual conversations aboutthese subjects with the above employees, the Sterns spent approxi-mately 45 minutes in the quality control room discussing these samegrievances with Martin Barksdale, an early and active adherent ofDistrict 65.Following this conversation with Barksdale and upon their returntoWolman's office, the Sterns decided that a grievance committee,composed of two or three employees, should be established to serve thefunction which the Respondents' suggestion box had been designed toserve.The same afternoon they called an employee meeting on theCompanies' premises during working hours, and suggested to theiremployees that such a grievance committee be formed to facilitate theprompt referral of grievances to management.The next day Barksdale conducted a meeting in the warehouse withthe consent of the Sterns, at which employees discussed the selectionof a collective-bargaining representative.He called for a show ofhands by those employees who were willing to attend a meeting atDistrict 65's union hall.When only 16 employees (including Barks-dale) of the 41 present indicated a willingness to go to such a meeting,Barksdale advised those present that they, "might just as well forgetthe entire idea right then and there. . . ." Immediately after thismeeting he commenced his successful efforts to organize the Employees'Committee, which the Sterns had suggested be formed.This evidence convinces us that the Respondents initiated the Em-ployees' Committee and recruited Barksdale to bring it into being inorder to frustrate District 65's organizational drive.Under all of theabove circumstances, we therefore hold that Henry and Mel Sternfurnished illegal assistance and support to the Employees' Committee,which their employees formed between September 18 and 22, 1959,pursuant to their suggestion, and to Greystone Employees' Associ-ation and its successor, Knitwear Employees' Association, in violationof Section 8(a) (2) and (1) of the Act'We also disagree with the Trial Examiner's finding that there wasno proof to sustain the refusal to bargain allegation in the complaint.We think the evidence adequately sustains this charge.The recordshows that on the morning of September 18, 1959, Dicker, businessagent of District 65, requested the Respondents to recognize and2InternattionalAssociation ofMachinists,Tool and DieMakers Lodge No85 v.N L.R B. (Serrrock Corp ),311 U.S.72; PhilanmonLaboratories,Inc,131 NLRB 80. GREYSTONE KNITWEAR CORP. AND DONWOOD, LTD.575bargain with that Union. There were then 41 employees in the appro-priate unit (21 of whom had signed District 65 application cards?The Union thus had in its hands actual evidence of a majority.De-spite this fact the Respondents rejected District 65's offer to displaythis evidence to an impartial party, declined to grant the Unionrecognition, and insisted that the question of its majority status shouldbe determined in a Board election.An employer may, of course, insist upon a Board-conducted electionwhen it entertains a good-faith doubt as to the majority status of thelabor organization demanding recognition.But here the Respondentson the day previous to the demand for bargaining had begun unfairlabor practices which were to culminate on that very day in theorganization of the Employees' Association initiated by Respondents.Thus it is clear that the Respondents had no good-faith doubt at thetimeDicker demanded bargaining, but insisted on the Board-conducted election to gain the time necessary for the unfair laborpractices to have their full effect.And under these circumstancesDicker was fully justified in refusing to submit to a Board electionfor he was aware of the continuing effect that the unfair labor prac-tices would have upon District 65's majority by the time such an elec-tion could be held.We therefore find that the Respondents' refusalto recognize and bargain with District 65 as the bargaining repre-sentative of their employees on the morning of September 18, 1959,violated Section 8(a) (5) and (1) of the Act.Moreover, even if the attempt to dissipate District 65's narrowmajority might be deemed to have been successful, so that as of thetime of the Union's demand for recognition it no longer was chosenby an actual majority of employees, we would nevertheless deem anorder to bargain appropriate in this case. In such circumstances Re-spondents would be precluded from asserting a good-faith doubt ofthe Union's majority, because of their previous commission of unfairlabor practices and because such conduct had prevented the holdingof a fair election.Inasmuch as the Unions' majority was clearlyestablished by a showing of cards signed prior to the unfair laborpractices we would hold the Respondents' conduct, including theirrefusal to recognize the Union, to constitute unlawful interferencewith employee rights in violation of Section 8(a) (1).Upon thebasis of such finding we would further order the Respondents tobargain with the Union and thus achieve "a restoration of the situ-ation, as nearly as possible to that which would have obtained but forthe commission of the unfair labor practices." 4 Indeed, under such3 James Williams,a Donwood employee who was absent on military leave in September1959, has been excluded from the unit in computing the Union's majority in accordancewith the Board's established practiceSee ConsoFastener Corporation,120 NLRB 532,542;Supersweet Feed Company,Incorporated,etat, 62 NLRB 53, 55.4Phelps Dodge Corp v. N L R B,313 U S 177,194; see alsoN.L R B. v. Everett VanHleeck and Company,Inc,189 F. 2d 516, 517(C.A. 2), and cases there cited;N L R.B. v. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstancesnot to order Respondents to bargain with the Unionwould in effect enable Respondents to profit by their unfair laborpractices.5ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondents, Greystone Knit-wear Corp. and Donwood, Ltd., New York, New York, their officers,agents, successors,and assigns, shall:1.Cease and desist from :(a)Refusing or failing to bargain collectively in good faith withDistrict 65, Retail,Wholesale and Department Store Union, AFL-CIO, as the exclusive representative of all of Respondents' employeesin the appropriate unit.The appropriate bargaining unit is: "All employees employed atthe Companies' warehouse located at New York, City, New York, ex-cluding all supervisors as defined in the Act.(b)Contributing assistance and support to the Employees' Com-mittee formed between September 18 and 22, 1959, or Greystone Em-ployees' Association or Knitwear Employees' Association or any suc-cessorthereto, or any other labor organization of their employees.(c)Recognizing the Employees' Committee formed between Sep-tember18 and 22, 1959, or Greystone Employees' Association or Knit-wear Employees' Association,or any successor thereto, as the exclu-sive representative of their employees for the purpose of dealing withthe Respondents concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment, un-less and untilsuchlabor organizationshall have been certified by theBoard as the exclusive representative of such employees.(d) In any othermannerinterfering with, restraining, or coercingtheir employees in the exercise of their rights to self-organization, toform labor organizations,to join or assist District 65, Retail, Whole-sale andDepartment Store Union, AFL-CIO, or any other labororganization,to bargain collectively through representatives of theirown choosing,and to engagein concerted activities for the purposesof collective bargaining and othermutualaid or protection, or torefrain from any and all such activities, except to the extent that suchright may be affected by an agreement requiring membership in aStow ManufacturingCo., 217 F 2d 900 (C A 2),cert denied 348 U S 964,Summit MxnangCorporation v. N L R B.,260 F. 2d 894,900 (C.A. 3);Piasecka Aircraft Corporation vN.L R B ,280 F 2d 575,591-592(C A 3), cert denied 364 U S 933,Editorial "ElImpartial"Inc v. N.L.R B.,278 F 2d 184,187 (C A1) ; D H Holmes Company, Ltd vN.L.R.B ,179 F 2d 876, 879-880(C A. 5); N L R Bv.Joeand Mike Caldarera, d/b/aFalstaff Distributing Company,209 F 2d 265,268-269(C A. 8);Texarkana Bus Company,Inc., at at.v.NL.R.B.,119 F. 2d 480,484-485 (C A 8).6CfMedo Photo Supply Corporation ` NLRB,321 US 678, 687;Franks BrosCompany v.N.L.R.B,321 U S. 702, 703-705. GREYSTONE KNITWEAR CORP. AND DONWOOD, LTD.577labor organization as a condition of employment, as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with District 65, Retail,Wholesale and Department Store Union, AFL-CIO, as the exclusiverepresentative of all their employees in the above-described appro-priate unit and embody any understanding reached in a signedagreement.(b)Withdraw and withhold exclusive recognition from the Em-ployees' Committee formed between September 18 and 22, 1959, orGreystone Employees' Association or Knitwear Employees' Associa-tion, or any successor thereto, as the exclusive representative of theiremployees for the purpose of dealing with it concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment unless and until such labor organizationshall have been certified by the Board as the exclusive representativeof such employees.(c)Post at their warehouse in New York City, New York, copiesof the notice attached hereto marked "Appendix." 6Copies of saidnotice, to be furnished by the Regional Director for the SecondRegion, shall, after being signed by the Respondents' representatives,be posted by the Respondents immediately upon receipt thereof, andbe maintained by them for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ents to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.MEMBER RODGERSdissenting :I would sustain the Trial Examiner and dismiss the complaint.As the Trial Examiner concluded, the General Counsel did notsustain the burden of establishing that the Respondent rendered il-legal assistance to the Employees' Committee or to the Employees'Association.As for the 8 (a) (5) allegation, District 65 may have had,at one point, 21 cards from the 41 employees. But the Committee alsohad more than half the employee signatures.The latter fact, plusthe other circumstances of the case, convince me that the Trial Ex-aminer's disposition of this allegation, too, was correct.61u. the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcingan Order." 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL, upon request, bargain collectively with District 65,Retail,Wholesale and Department Store Union, AFL-CIO, asthe exclusive representative of all employees in the bargainingunit described below with respect to rates of pay, wages, hours ofemployment, and other conditions of employment, and, if anunderstanding is reached, embody such understanding in a signedagreement.The bargaining unit is :All employees employed at the Companies' New York, NewYork, warehouse, excluding all supervisors as defined in theAct.WE WILL NOT contribute assistance and support to any labororganization of our employees.WE WILL NOT recognize the Employees' Committee, formed be-tween September 18 and 22, 1959, or Greystone Employees' As-sociation or Knitwear Employees' Association, or any successorthereto, as the exclusive representative of our employees for thepurpose of dealing with us concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, unless and until such labor organization shall havebeen certified by the Board as the exclusive representaive of suchemployees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistDistrict 65, Retail,Wholesale and Department Store Union,AFL-CIO, or any other labor organization, to bargain collective-ly through representatives of their own choosing, to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any and allsuch activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.All our employees are free to become, remain, or refrain frombecoming members of District 65, Retail, Wholesale and DepartmentStore Union, AFL-CIO, or any other labor organizations, except to GREYSTONE KNITWEAR CORP. AND DONWOOD, LTD.579,the extent that this right may be affected byan agreement in con-formity with Section 8(a) (3) of the amended Act.GREYSTONE KNITWEAR CORP.AND DONWOOD, Lm.,Employers.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York, New York, Telephone NumberPlaza 1-5500, if they have any question concerning this notice orcompliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThisproceeding,brought under Section 10(b) of theNationalLaborRelations,Act, as amended,61 Stat.131, 136; 73Stat.519 (hereincalled the Act),isbasedupon a charge filed on September23, 1959, by District 65,Retail,Wholesale andDepartment Store Union,AFL-CIO,hereinafter sometimescalledDistrict 65 orthe Union.The chargerelates thatGreystone Knitwear Corp. and Donwood, Ltd.,Respondents herein,had engaged in and were engaging in unfairlaborpracticeswithin the meaning of Section8(a) (1), (2), (3), and (5) of the Act. The RegionalDirector of the National LaborRelations Board for the Second Region,acting asagent of theBoard, on November 27, 1959, issueda complaint and notice of hearingagainst the Respondents,and broughtin as a party in interestGreystoneEmployees'Association.Subsequently,the RegionalDirectorissued an amended complaint andnotice of hearing on June 7, 1960, against the same Respondents,the amended com-plaint and notice of hearing being for the General Counsel ofthe National LaborRelations Board on behalfof the Board.The complaintas amended alleges violations by the Respondents of Section8(a)(1), (2), and (5) of the Act.The Respondents,GreystoneKnitwearCorp.and Donwood,Ltd., filed timelyanswer to the amended complaint,denying substantive violations of the provisionsof the Act as setforthin the amended complaint.The Respondents set up anaffirmative defense which if sustained would on its face be a complete defense tothe allegations of violations of Section 8(a) of the Act, as alleged in the complaintas amended.The parties in interest,Greystone Employees'Association and Knitwear Em-ployees'Association' too filed timely answer, effectively denying substantive vio-lationsof the Act.On the issues framedby thepleadings,this case came on to be heard beforeArthur E.Reyman,the dulydesignated Trial Examiner,atNew York, New York,on July 18, 1960.The hearing was closedon July 29,1960.At thehearing, eachparty wasrepresented by counsel.Full opportunitywas afforded them to be heard,to examine and cross-examine witnesses,and to introduce evidence pertinent to theissues.Each party was afforded opportunity to make oral argument on the record,to file proposed findings of fact and conclusions,or both, and to file briefs.Counselengaged in oral argument at the conclusion of the hearing, and a brief filed onbehalf of the Respondents has been received and carefully considered.Upon the entire record in the case,from my observation of the witnesses, andafter careful consideration, I make the following:1This association first known as Greystone Employees'Association.641795-63-vol. 136-38 .580DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF GREYSTONE KNITWEAR CORP. AND DONWOOD, LTD.Greystone and Donwood are and have been at all times material hereto corpora-tions duly organized under and existing by virtue of the laws of the State of NewYork, and during such times Greystone and Donwood have maintained their principaloffice and place of business at 1407 Broadway, in the city of New York, as their mainoffice, and a warehouse at 54th Stret and 12th Avenue, in the city of New York andState of New York, and are now and have been continuously engaged at said main.office and warehouse in the sale and distribution of women's sweaters and relatedproducts.Said corporations are, and at all times material hereto have been affiliatedbusinesses with common offices, ownership, directors, and operators and constitutea single integrated business enterprise.Their directors and operators formulate andadminister a common labor policy for said corporations, affecting the employees ofsaid corporations.During the past year the Respondents collectively, in the course and conduct oftheir business operations, caused to be purchased, transferred, and delivered to theirNew York City warehouse, sweaters and other goods and materials valued at inexcess of $2,000,000, of which goods and materials valued at in excess of $1,000,000,were transported to the warehouse in interstate commerce directly from States ofthe United States other than the State of New York; and during the past year saidcorporations, Respondents herein, in the course and conduct of their business op-erations, caused to be sold and distributed at said warehouse, products valued inan excess of $4,000,000, of which products valued in excess of $2,000,000 wereshipped from said warehouse in interstate commerce directly to States of the UnitedStates other than the State of New York.These Respondents are and have been at all times material to the times mentionedherein, employers engaged in commerce within the meaning of Section 2(2), (6)and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVED(a)Greystone Employees' Association and District 65, Retail,Wholesale andDepartment Store Union, AFL-CIO, are, and have been at all times material hereto,labor organizations within the meaning of Section 2(5) of the Act, except that(b) Since on or about January 20, 1960, Knitwear Employees' Association hasfunctioned as a successor in interest andalter egoof the Greystone Employees'Association.As such,it is and has been a labor organization within the meaningof Section 2(5) of the Act.IH. THE ALLEGED UNFAIR LABOR PRACTICESThe Labor Organizations InvolvedDuring the month of September 1958, Al Dicker, a general organizer for District65, Retail,Wholesale and Department Store Union, AFL-CIO (District 65), ap-proached Henry Stern, the president of Greystone Knitwear Corp. (Greystone) withthe view toward eventually obtaining recognition of District 65 as bargaining rep-resentative for the employees of Greystone and Donwood, Ltd. (Donwood), em-ployed at the Companies' warehouse at 54th Street and 12th Avenue, New YorkCity.At this time, Dicker conceded that District 65 did not represent a majorityof employees, and according to him President Stern and Paul Kelberg, attorney forthe Companies, had then and some other times discussed the terms of a possiblecollective-bargaining agreement which might be acceptable to these employers in theevent District 65 obtained the majority of employees in the warehouse as membersof the Union.On one occasion, at least, about this time, Dicker met with the em-ployees who had been called in to meet them at a place located within the warehouseby Ed Wolman, warehouse superintendent.At that time the employees rejectedDistrict 65 as their bargaining representative, and nothing came of Dicker's theneffort to obtain recognition.Subsequently and probably about June 1959, Dickeragain took up the matter of recognition of District 65 by the Company, at whichtimes President Stern repeated what he and Kelberg had told Stern in Septemberof the preceding year-that if Dicker for District 65 was able to sign up a majorityof the warehouse employees, employer representatives would sit down and attemptto negotiate a collective-bargaining agreement between District 65 and Greystoneand Donwood covering the warehouse employeesMonroe Berler, who at some previous time had been a member of District 65,signed a union membership card dated July 21, 1959. Berler arranged a meetingof some employees with Dan Bloom, an organizer for District 65, the meeting being GREYSTONE KNITWEAR CORP. AND DONWOOD, LTD.581held on the afternoon of Monday, September 14, 1959, in a park near the warehouse.At that time, Bloom said that he had been advised that some of the employees wereinterested in District 65, and passed out some cards for application for union member-ship to the eight or nine employees who were present at that meeting. Before thatmeeting, according to Bloom, "we had constantly from time to time had leaflet dis-tributions, and some of our members that worked not ,too far away from the Grey-stone plant had been off and on talking to the people as they were walking in andout of the premises of the warehouse on 54th Street."On September 14, Bloom ar-ranged for a meeting Ito be held at District 65 headquarters the following day, Tues-day, September 15 .2On that day a group of about 11 employees called at theheadquarters of District 65, at which time Dicker advised them concerning theUnion, told them to obtain signatures of a majority of the employees to applicationcards for membership in District 65, and gave the employees present blank appli-cation cards to be distributed by .them to other employees.After the meeting at union headquarters on September 15, and on September 16,on which day certain employees solicited other employees to join 65 without agreat deal of success, a movement began to organize an employees' committee, sep-arate from District 65, or an independent employees' 'association.As a result ofactivities in this connection, and after a meeting of all employees at the warehouse, acommittee of employees was formed for the express purpose of communicating withmanagement with a view toward obtaining recognition as bargaining representative ofthe warehouse employees.On the morning of Friday, September 18, about 10:30 or 11 a.m., Dicker withBloom met with President Stern, his brother Mel Stern, an owner and official of bothGreystone and Donwood, and Attorney Kelberg, at which time Dicker asserted thathe had obtained the signatures of a majority of the warehouse employees and re-quested recognition of District 65 as bargaining representative.On the suggestionof President Stern that the Union ask for an election to be conducted by the NationalLabor Relations Board, Dicker replied that because Stern had engaged in an unfairlabor practice by meeting with the employees of the warehouse on the evening ofSeptember 17 3 "we did not want to enter into any agreement or to go to the LaborBoard for an election, that some of the effects of what he had said the day beforemight have had an effect upon some of the workers there." Dicker then demandedan immediate answer, reminding Stern and Kelberg that "they had always told himin the past, that if we organize the workers we will have no problem in sitting downand negotiating a contract and reaching a conclusion."President Stern adhered tohis suggestion and said that he wanted an election to decide the representationquestion.After a meeting among the employees at the warehouse at the conclusion of theworkday on Friday, September 18, the employees formed their committee and sub-sequently on Monday, September 21, the employees' committee met with Stern andtold him of the formation of the Greystone Employees' Association and requestedrecognition; Stern asked them for proof of a majority.On the following day, theemployees' committee submitted to Stern a list containing the signatures of em-ployees of the warehouse which indicated that a majority of employees within thewarehouse desired representation by the committee or by ,the Association.Certain employees met with Dicker at union headquarters on Saturday, September19,when Dicker explained the organizing situation to the group of Greystone andDonwood employees assembled there.On the morning of September 21 Dicker telephoned Sternand againrenewed hisrequest for recognition.After the telephone call from Dicker on the morning of September 21 and beforethemeeting with the committee in early evening on September 21, Henry Stemfiled a petition with the Regional Director for the Second Region, asserting that anEmployees' Committee and District 65, Retail, Wholesale and Department StoreUnion, AFL-CIO, had presented conflicting claims for recognition as the representa-tive of Greystone's employees engaged in warehouse activities except supervisors,and requested the National Labor Relations Board "proceed under its proper au-thority" to determine the rival claims.Case No. 2-RM-1051 [not published inNLRB volumes]. By letter dated September 22, the Regional Director notified theCommittee and District 65 of the filing of this petition.On September 28, the partieswere notified by the Regional Office that a conference in connection with the Com-2Unless specifically shown, all dates hereinafter mentioned are for the year 1959.3 This is discussed more fully below 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany's petition, scheduled for September 30, was postponed because of the pendencyof a charge filed by or on behalf of District 65 on September 23.The complaint herein alleges and is not denied, that all employees of Greystone,and Donwood employed at the warehouse exclusive of all supervisors as, defined inSection 2 (11) of the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act. It is conceded and Ifind that the unit as thus described is an appropriate unit for the purposes of col-lective bargaining.The Employees' Committee, employees Martin Barksdale, Joseph McKay, RubyeHolden, Benjamin Sanders, and Jack Pekow was the committee which discussed theforming of an association; that committee obtained the signatures on the list ofemployees presented to the Company on September 22 as proof of the majorityand as indicating the formation of the Greystone Employees' Association.Sometime during the month of November the committee on behalf of the Asso-ciation called at the Regional Office of the Board for the purpose of filing a petitionwith the Board.At that time James Graham, an agent of the Board, advised thecommittee that a petition had been filed by the Companies, that the petition containedthe name of the Greystone Employees' Association, and that if an election wereheld the Association would presumably be on the ballot; Mr. Graham further in-formed the committee that that being the case, there was no need for them to file apetition.On October 6, the committee called on an attorney, Mortimer Sperling,who advised them concerning the organization of the committee into an Association;Manuel G. Guerreiro, an attorney, was retained by the Association early in Decemberand a formal meeting was conducted on December 15 at the home of one of theemployees, at which 21 employees who previously had indicated an interest in theAssociationmet "to discuss the Employees' Committee of Greystone et al."Aformal meeting was held on January 20, 1960, on 10 days' notice, at which time theEmployees' Knitwear Association formally met and elected officers and named acommittee.An analysis of the testimony and the documentary evidence herein discloses thefollowing information in connection with the conflicting claims of membership asbetween the rival organizations on the critical dates in September:Employees whosigned applicationcards for District65, w, 1h dateEmployees whose names were on payrolls forweeks ending Sept 16 and 24, 1959, whosigned Local 165 card, or statement favoringAssociation or Committee, or both, orneitherEmployees who favoredAssociation or Com-mittee as shown bysigned statement ofSept. 22Employer-D =Donwood,G =Greystone19599/14---------------Martin Barksdale-------------------------Yes-------------------D.9/14-----------------Joseph McKay----------------------------Yes-------------------G9/15-----------------BriscioMoreno ---------------------------No--------------------D9/15-----------------Enrique Moreno--------------------------No-------------------D9/15-----------------Carlos Ahreu------------------------------No--------------------D9/23 -----------------Jack Ziff----------------------------------No--------------------D.9/16-----------------Ana 0. Hernandez (Aponte) --------------Yes-------------------D9/16-----------------Isiah Keene -------------------------------Yes-------------------D9/16----------------Durina Rodriquez------------------------Yes-------------------G.9/22 -----------------Clinton Pittman--------------------------No--------------------D9/21-----------------Milton White-----------------------------No--------------------D.9/15-----------------John Smalls-------------------------------No-------------------D.9/15-----------------Edw Drake------------------------------Yes-------------------D.9/15-----------------Janice Mason----- - ---------------------No--------------------D.9/15----------------Barry Mason-----------------------------No--------------------D.9/15-----------------M Rosado--------------------------------Yes-------------------D.9/14-----------------9/14-----Willie Mills, Jr----------------------------Louis Burris------------------------------Guy Dickinson ---------------------------Yes-------------------Yes- -- ---------------No--------------------D.D.D_-----------------Carlos Acosta-----------------------------Beal F.Saunders-------------------------No--------------------Yes- ---------- ------ -D.D.9/23 -----------------John Jarvis -------------------------------Yes-------------------D.9/16-----------------Ricardo Rosano---------------------------Yes-------------------D.9/15- ---------------A Modesto Merino-----------------------No--------------------D.7/21-----------------Monroe Berler----------------------------No--------------------D.No------------------Rubye Holden----------------------------Yes-------------------D. GREYSTONE KNITWEAR CORP. AND DONWOOD, LTD.583Employees whosigned applicationcards for District65, with dateEmployees whose names were on payrollsforweeks ending Sept 16 and 24, 1959,who signed Local 165 card, or statementfavoring Association or Committee, orboth, or neitherEmployees with favoredAssociation or Com-mittee as shown bysigned statement ofSept. 22Employer-D=Donwood,G=GreystoneNo------------------Gudelia Muronda-------------------------Yes-------------------GNo------------------Anthony Anone---------------------------Yes-------------------GNo------------------Arnold Goodman-------------------------Yes-------------------GNo------------------Jack Pekow-----------------------------Yes-------------------D.No------------------Dominick Gismondi----------------------Yes-------------------DNo------------------Sara Richardson--------------------------Yes-------------------DNo------------------Evelyn Halstead--------------------------Yes-------------------DNo------------------Rosalie Campbell------- ----------------Yes-------------------DNo------------------Shuley Levine---------- --------------Yes------------------D.No------------------Carmen Bryan----------------------------Yes--- ---------------DNo------------------Reuben Gale------------------------------Yes-------------------DNo- ----------------Reginald Martin---- ---------------------Yes-------------------GNo------------------Arthur J Durham------------------------Yes-------------------D.No------------------A Benjamin------------------------------No--------------------DNo------------------C Roond---------------------------------No--------------------D.No------------------E Wolman-------------------------------No--------------------D.No------------------J Tomasulo-------------------------------No--------------------GNOTE 1 -John Smalls was discharged on September 21An unfair labor practice charge against theemployer concerning his discharge was later dismissed by the Regional Director.NOTE 2 -James Williams, a Donwood employee, left for military service on or about June 28, 1958, andreturned to work on July 12 or 13, 1960His absence in September 1959 has no bearing on rival claims ofmajority here.Twenty-fourth Annual Report of the NLRB, p 45.NOTE 3 -Employees Arnold Goodman, John Tomasulo, Dominick Gismondi, and Jack Pekow are foundnot to be supervisors within the meaning of the ActAs stipulated, Edward Wolman and Charles Roondare supervisors.SUMMARYNumber of application cards held by District 65 on Sept. 18--------------------------------------- --21Number of application cards held by District 65 on Sept 24-----------------------------------------25Number of signatures obtained by Committee as of Sept 22----------------------------------------24Number of signatures obtained by Committee on or br fore Sept. 24---------------------------------26Total number of employees on payrolls covering Sept 18-24-----------------------------------------43Supervisors on payrolls covering Sept 18-24---------------------------------------------------------2Supervision of Employees in the WarehouseThe warehouse used jointly by Greystone and Donwood located at 54th Streetand 12th Avenue in New York City is a structure with floor space of approximately200 by 50 feet.At one end of the floor area is a space devoted to shipping, packing,and receiving, and at the opposite end in one corner of the floor is the quality controlroom.Just off the shipping, packing, and receiving space is a small office used bySupervisors Wolman and Roond, and next to that is a lunchroom area.A wire fenceseparates the main floor area and on the east side of the building and outside of thewire are restrooms and two passenger elevators.The passenger elevators are locatedat the end of the floor opposite the quality control room.Next to the shipping,packing, and receiving area are the freight elevators.The main part of the floorspace, with the shipping, packing, and receiving area at one end and the qualitycontrol room at the other, is occupied by large bins made of steel shelves.The binsare some 7 feet high and are wide enough to hold folded, packed, or unpackedsweaters.Goods received may be stored in these bins until such time as they areremoved for the filling of particular orders.There is no dispute that Wolman and Roond were supervisors before and duringthe month of September when organization activity on the part of each rival organiza-tion was at its height.At the hearing it was contended by the General Counsel that John Tomasulo,Arnold Goodman, Dominick Gismondi, and Jack Pekow were, during these times,supervisors within the meaning of the Act. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Tomasulo,at a time some3 years prior to thehearing inthis case,was super-visor in the warehouse.He was and isan employee of Greystone.He was advisedby President Stern sometime during the year 1956 that he was being displaced as awarehouse supervisor and was givena job as apacker of special orders.Since thetime his duties were changed, he has remained on the payroll as a weekly salariedemployee.At the time his duties were changed, he was told by Stern that in viewof the increased work and responsibilities he felt that Tomasulo could not handle thesupervisor's job properly and therefore the change was being made; that he wouldretain his weekly salary as before but would be expected from time to time to workovertime without additional compensation. It may be noted that Tomasulo at thepresent time is the only salaried nonsupervisory employee in the warehouse.Toma-sulo was replaced by a person who acted as supervisor for a period of a year thisperson in turn being succeeded by Wolman who presently occupies the supervisoryposition formerly held by Tomasulo. In his workconsistingof filling special orders,Tomasulo selects the merchandise called for by written order preparatory to itsbeing packed and shipped to the customer.He does not work with anyone, hesupervises no one, his duties are routine; he in no sense meets the standards of super-visor as set forth in Section 2(11) of the Act.The complaintalleges,amongother things, that "Respondent [Greystone andDonwood] did initiate, form, sponsor and promote the Greystone Association, anddid dominate, interfere with the formation and administration of said labor organiza-tion, and contributed financial and other support to it, and.through its super-visors Jack Pekow, Arnold Goodman and Dominick Gismondi, has participated inand dominated the administration and officers of the Greystone Association and itssuccessor andalter ego,the Knitwear Association "The complaint also allegesthat these three men urged and solicited employees in the warehouse to sign a mem-bership petition for the Greystone Employees' Association and to join and assistthat Association, and refused to permit representatives of District 65 to enter thewarehouse and solicit membership among the employees on behalf of District 65,although the employer invited and permitted representatives of the Association toengage insuch conduct.Arnold Goodmanduring the times material herein,worked in the shipping de-partment helping to seal, pack, and check orders.He worked with some six otheremployees and after he had received particular order slips from Supervisor Wolman,he customarily divided the work to be done between himself and the other employees.He testified that after a boy had been hired as an order picker and he had instructedthe boy how to pick orders, he later reported to Supervisor Wolman that he did notthink that the boy was competent to perform the work.Thereafter the boy wasassignedvarious duties around the warehouse and subsequently left the employ ofthe employer.This is the only instance of a "recommendation" by Goodman acted,upon, impliedly, by Wolman.Goodman's duties include the performance of physi-cal work; he does not have the right to hire or fire or lay off, to promote, and withthe exception of his comments to Wolman concerning the above-mentioned boywhich weremade sometimeinMay or June 1959, there is no other evidence thathe exercised control, directly or indirectly. over the operationsin hisparticular area.The operations of the packing and shippingdepartments are essentially simple.Merchandiseisbrought intothis areaon wagons,taken off the wagons, put intocartons ofappropriatesizes, and sent on tothe shipping area after the cartons havebeen sealed by persons who work as sealers. This type of work constitutes the prin-cipal part of Goodmans'activitiesin the warehouse.Charles Acosta, an employeewho worked as a shipping clerk, packer, and sealer, on direct examination said heregarded Goodmanas a supervisor.Acosta said that Goodman "gave me an ideaof what I had to do"; and that he together with an employee, Burris, put packagesin boxes, sealed, and shipped. So far as work assignments were concerned, he saidthat he could get them from Burris as well as from Goodman who "would bring theracks over to Lou [Burris] for him to pack. Thenas soonas he packs it, we sealit and put it on a conveyor and roll it down to the shipping clerk"; that the natureof instructions given to him by Goodman or Burris would be to tear down boxes forgarbage or tell him to go and work withsomeone else,perhaps Pekow or Gismondior the generalsupervisor.Jokingly ornot (accordingto Acosta), Goodman some-times would tell him to work faster; at other times Goodman would tell him, whenhe was almostthrough with one job, to go over and do something else.The directtestimony of Acostaconcerningthe preciseinstructionsgiven to him by Goodmanbecame dilutedon cross-examination,from which it clearly appears, by his owntestimony, that he received few if anyinstructionsfrom Goodman concerning theway in which to do his work (except perhaps in the way of instruction); that Burrisgave him as many ifnot more instructionsthat Goodman; that he knew after a week GREYSTONE KNITWEAR CORP. AND DONWOOD, LTD.585or so of employment the size of carton or cartons to use in the packing operation;and that Goodman simply transmitted the instructions with respect to packing fromthe written orders received from the shipping department office. In response to asuggestion by counsel for the Respondent that "there really wasn't very much adviceor instructions you had to ask from anybody," Acosta answered, "Right."Acostasaid that wen he worked with Gismondi, the latter would give him a list of work to,do, more than one job, and that he would go from one side of the warehouse to theother to pick out orders for the order pickers.When he worked for Pekow, thework was essentially the same; there were, to quote Acosta, packages to be shippedto Puerto Rico and packages coming from Puerto Rico and other warehouses sothat merchandise was either packed or shipped.Gismondi testified that he was employed in the warehouse as stock clerk and thathis duties were to take care of the stocks, to give cartons to the order pickers, toreceive goods, and to put them in stock.He said that he worked with Enrique Merino,Armando Merino, Carlos Abreu, and Willie Mills, each of whom did the same workthat he did.He said further that he had instructed new employees in that he showedthem the cartons, how to find them, where to put goods, this upon instructions givento him by Wolman. He relayed instructions from Wolman to other employees, theinstructions generally being in connection with the handling of merchandise accord-ing to receipt or order for shipment.Gismondi said that in September he at timesreceived orders or instructions from Charles Roond, Wolman's assistant, who tookcare of the office.Gismondi obviously did not regard himself as a supervisor.Hedid not have the right to hire, fire, transfer, suspend, lay off, or promote, to makejob assignments, or to exert discipline of any kind. In answer to a question as to whatkind of instructions from Wolman he relayed to Abreu, the Merino brothers and'other employees, he stated, succinctly, "Like a team, you know.Mr. Wolman can-not go to different people to say, `let's do this.'You know? He tells just me becauseI know how to do from experience. So they work with me, we work together on thejob."Monroe Berler workedas anorder picker in September 1959, he described hisduties like this: "Well, an order picker is given an order sent in by a particularcustomer and it's either specified in style, number andsize, or elseits style number,and assorted. If it's size, it's very simple picking out sizes. If it's assorted you use-your judgment based upon the amount of colors and sizes in stock." Berler duringthe time of his employment worked with Goodman, Gismondi, and Pekow. He said,regarding Goodman, that when he first started to work, Goodman gave him initial'instructions but that later Goodman realized that he knew what was what and therewas no need for specific instructions; that when working "with and for" Gismondiin the receiving area, he described the operations and Gismondi's duties to be asfollows:Well, Dominick Gismondi had, was in charge of what they called the receiverarea.The Greystone Donwood operation, works on using, having a minimumamount of stock in the open bins, and everything else that comes in is put insealed cartons in what they call the receiver area.This receiver area is desig-nated according to number and letter.The number designates the aisle and theletter designates a specific bin, going from A, to as far as the number of bins.One letter in the alphabet for a total number of bins in that specific aisleAndhis job was to fit these cartons in the area, keep a record of empty space so that'new stock coming in, that there is no immediate use for, can be put in.His job,was also to see to it that when a specific carton has been requisitioned, the orderpicker is given that carton so as to fill his particular order.Those were hismain duties.He also has the three Merino boys under him and he has Abreuunder him, but before these boys came, when order picking was very slow orslack, before the big season starts in the latter part of June, I was working withhim too, when I wasnt needed elsewhere with Pekow or Goodman or Roond.Berler testified that at times he also worked with John Tomasulo, whose functionwas to fill mail orders.Again quoting Berler,and since the mail order houses have peculiarities for packing.-like MontgomeryWard sizes, all merchandiseis intheir bags, it's their bags with their emblem on,their number of the item had to be printed on the outside of the bag and theyhad to be bundled,inmultiples,sixes, or in multiples of sixes, if the sweaterwasn't too thick.There was one mail order house . . . -they want onlypolyethylene bags, and they provided bags too, with an opaque area in whichwe could print their number on it,and it was John Tomasulo's duty to see thatall the numbers with the peculiar type of arrangements should be filled.He was 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe most experienced man in the warehouse as far as knowing that type ofbusiness. .. .Berler said further that Tomasulo worked alone but he did have him, Berler, occa-sionally and sometimes Shirley Levine whose specific job was to control the receiverarea slips which are made out when merchandise is put in the receiver area whereGismondi was employed.Pekow,employed in the receiving department testified that merchandise receivedin the warehouse was handled after Wolman had instructed him what to do with thegoods and after Pekow transmitted Wolman's instructions to the other employeesworking there with him, that the way such instructions were transmitted,accordingto Pekow,was ". . . if I would get a style in the house and that style either had tobe spread out or to be put in the bin, I would be advised where this particular stylewould go and in turn I would tell these people where it is going,what to do with thatparticular style."Employees Barksdale and Berler and President Stern testified regarding the dutiesand responsibilities of Tomasulo;employees Acosta and Berler testified regardingthe duties and responsibilities of Goodman;Berler,Wills,Dickinson,and Acostatestified with respect to the duties and responsibilities of Gismondi;and Pittman,Dickinson,and Berler testified in the same respects concerning Pekow.ConcerningTomasulo, it is clearly apparent that, after some 20 years of work, he was trans-ferred from his job as a supervisor and put into that sort of job which requiredsome special knowledge of picking and packing special or mail orders.This latterjob did not require the exercise of supervisory authority in any sense.Goodman,Gismondi,and Pekow at most can be considered leadmen-that is, employees whoreceived essential instructions regarding receiving,packing, and shipping fromWolman or at times Roond, and simply carried these instructions into effect withother people in their particular area; all of this work was routine in nature and eventhough these three men might have had more direct contact with the supervisor,the contact was purely of a functional nature and in connection with the actualdoing of the required work of receiving,sorting, or packing, as the case might be.The sum and substance of the testimony of Acosta,Barksdale,Berler,Wills,Dick-inson,and Pittman,all employees in the warehouse,demonstrates conclusively fromtheir own observation of the work of the three men claimed by the General Counselto be supervisors,that such work in the main was the same as the work done intheir respective areas by other employees, with the sole exception of the fact thatthey did receive the primary instructions concerning work in their areas from thesupervisor.Each of the employees mentioned above, including Gismondi, Pekow, and Good-man, were called as witnesses by counsel for the General Counsel,who introducedin evidence pretrial statements made by Gismondi,Pekow, and Goodman. Theseexhibits were received in evidence by me for the weight to be attached to them asevidentiary only and not for impeachment purposes.Generally speaking,the con-tents of each statement are generally in accord with the testimony of the witnessat the hearing.There are minor deviations,which are inconsequential,and wherethere is apparent discrepancy or inconsistency in testimony and in statement, I havegiven greater weight to the testimony of the witness observed and heard by me athearing.These facts are crystal clear:Wolman as supervisor covers the whole warehousearea and exercises real supervision and there is no real delegation of authority out-side of routine work given by him to those men claimed by the General Counsel tobe supervisorsRoond, the other supervisor, spends the greater part of his timewithin the office on the warehouse floor.The operations on the warehouse flooressentially are simple.Aftermerchandise is received,the various sizes or lots arestored and thereafter a picker, with written memorandum or instruction, makes upthe various lotsThe mere fact that Goodman, Gismondi. and Pekow divide thework in their respective areas among the other men working with them does notadd such value to their iob as to make them supervisorsThe independent decisionsclaimed by the General Counsel to be made by them are those decisions of thekind that Section 2(11) mentions; they are not of the kind "not of a merely routineor clerical nature" requiring the use of indenendent iudement.On the contrary suchdecisions if they may be so called are affirmatively merely routine or clerical innature and do not require the use of independent iudement.Consequently. I feel that those activities of these emnlovees. as set forth in thecomplaint, which attribute unfair labor practices to the Respondents by or throughsuch activities,cannot(even if engaged in) be regarded as the acts of theRespondents. GREYSTONE KNITWEAR CORP. AND DONWOOD, LTD.587Meeting of September 17President Stern testified that on Wednesday, September 16, he had engaged in atelephone conversation with Supervisor Wolman wherein Wolman mentioned thathe was having a particularly bad time at the height of the season, and that amongthe other things that concerned him was a space problem-that a considerableamount of merchandise had accumulated for which there were no orders, that itwas blocking the aisles, and that Wolman did not know what disposition to makeof it because it was interfering with the handling of goods which could be shipped.Wolman also mentioned that he felt he was not getting out the production he shouldwith available manpower and that shipments were not going out as planned orexpected at that particular time.On the following day, Thursday, September 17, President Stern called at thewarehouse in the company of Mel Stern.The two saw Wolman and discussed thesituationsmentioned by Wolman in his telephone conversation of the previous day.The space problem was considered first and production was discussed next.At theconclusion of the conversation in Wolman's office, the three men decided to walkaround the warehouse themselves so that the Stern brothers could have an op-portunity to observe and to talk to the employees.During the course of theirtour they met and talked to Pekow, Goodman, Tomasulo, Martin, one of theMerino brothers, Gismondi,McKay, and Rubye Holden.According to HenryStern, general greetings and comments were exchanged and made with Goodman,Pekow, and Tomasulo. In talking to McKay, the latter expressed the desire that hewould like to make some overtime pay whereupon he was asked why he had notexpressed himself to Wolman or why if he had any suggestions he had not used thesuggestion box, which had been set up some time previously for that purpose,McKay expressed reluctance to "write up things and put them in a box."Greetingswere exchanged between Merino and the Sterns and Wolman. In talking toReginald Martin, in answer to a question by Henry Stern as to how everything wasand whether he had any complaints, Martin said that everything was fine as far ashe was concerned but there were a number of complaints that he had heard aroundthe place, principally revolving around "money in some form or other." In talkingto Gismondi, the latter said that everything was fine but that there were a lot ofcomplaints heard among the employees particularly concerning earnings and thebonus arrangements and distribution of overtime.Rubye Holden complained aboutbad language used in the presence of women employees and when asked why shedid not avail herself of the suggestion box for such a complaint she too expressedher reluctance to put the complaint in writing and deposit it in the box.A more lengthy discussion was had with Martin Barksdale in the quality controlroom where Barksdale told the Stern brothers and Wolman that he understood thatmany employees were dissatisfied and that there were grievances being nursed whichthe employees were reluctant to bring forth. Stern's version of the conversationwith Barksdale is substantially the same; he mentioned the fact that Barksdale hadbrought up the subject of dissatisfaction and individual grievances, including wages,particularly an incident where one office girl had complained that she was doing thesame work for the same salary as a girl who had been very recently hired; thatemployees felt that overtime was not being distributed on an equitable basis and hadvoiced complaints in regard to the production bonus plan.The conversation withBarksdale lasted for some 40 or 45 minutesAs a result of these talks with individual employees, and after discussing the situa-tion inWolman's office, it was agreed that the officers and supervisors were notobtaining or did not have a proper communication system between themselves andthe employees and that the employees were not utilizing the suggestion box set upfor the purpose of communication of grievances; according to President Stern, thethree men talked about the possibility of replacing the suggestion box with a com-mittee of two or three people to whom the rest of the employees could come ifthey had a grievance, the committee in turn to bring the grievance or grievances toWolman or Stern. The ultimate result of the discussion was the calling of a meetingof the warehouse employees for 4 o'clock that afternoon in the warehouse.At this meeting, held in the area immediately outside Wolman's office, Wolmanand Henry and Mel Stern were present.Henry Stern spoke to the employees andtold them that management was concerned about the communication of views be-tween the employees and management and how important management felt it wasthat there be a clear line of communication between them and the employees.Headvanced the idea of a suggestion committee rather than a suggestion box, the com-mittee to be made up of two or three employees who could be given complaints orgrievances and who would in turn convey them to Wolman or to Stern.At this Z88DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoint, according to Henry Stern, Berler spoke up and said that "We want 65, District-65.We want the Union.We are not interested in anything else."Thereuponthere was an employee's reaction during which a number of them said that Berler-was not talking for them and that they were not interestedin a unionor in District 65;there was a general free-for-all discussion among the employees; when this abatedto some extent, Henry Stern again spoke and told the employees that they were com-ppletely free to do whatever they wished; that management had no interest or concernin the matter except "to go along with what the majority of the people wanted"; andsaid that from their point of view, they felt that they treated their employees fairly,had come up with a production bonus plan and a new insurance plan, and they(management)did not think that the employees needed a union.He said that theywere providing all the things that the Union could provide but, in the final analysis,the employees would have to decide for themselves.Mel Stern again spoke, along the same general lines "mentioning that the peoplewere completely free to do what they want and it is up to them to make their owndecisions, but that they should also remember how the Company had treated themand how itwas handlingthem and how we felt that we have always been reasonablyprogressive."After Mel Stern spoke, there was some discussion from the floor and it was sug-gested that the employees discuss the whole question among themselves and decidewhat they wanted to do. The group requested permission to use the facilities of thewarehouse the following day in which to holda meeting, to which Stern agreed.Hespecifically requestedWolman and Roond to stay away from such a meeting.Dickinson, who was present at this meeting, substantially confirmed what Sternsaid he had said at this meeting and what had transpired.He mentioned the dis-prompted by Berler's comment that the employees wanted District 65 and ineffect confirmed the remarks Sternsaidhe had madein connectionwith the needof the employeesfor a union.Concerning this meeting, Acosta,a nottoo sure witness, testified in substance:Itwas all, like I said before, that the Union wasn't for us, that they could give'us asmuch as the Union could give us, plus the benefits that the Union can giveus, he [Henry Stern] can also provide that for us and that he had done so upto now. That's allI canremember.and further, after prompting:Yes.He spoke about. now that I look at a few of. what it says there, he hadmentioned the different benefits that the Company had offeredus.I believe Isaidthat before, that the different benefits that the Company has for theworkers. . . I don't remember the date that he had mentioned that these things,that this wasin effect,but he mentioned about it.Acosta remembered that Henry Stern had said that if the employeeswanted a unionthey would have to make the decision themselves and that if a majority selected aunionhe would recognize it; he remembered Berler saying that the employees alreadyhad selected District 65; and that Goodman, Pekow, and Gismondi were present atthatmeeting.Acosta remembered a discussion about a suggestion committee, al-though he did not know who first mentioned it; he thought it was McKay who hadremarked at the September 17 meeting that:... we have had it before but we had no results of it because we put in oursuggestionsbut there was, nobody seemed to look at them or anything, or they'dtake them from there, or, I believe that it was said that-yes, they said the sug-gestionsare taken out of the box and thrown in the garbage because there weretoo many suggestionsand they didn't have any time to look at them.Monroe Berler, also called as a witness by counsel for the General Counsel, testified,concerningthismeeting:.Henry Stern spoke briefly and then Mr. Mel Stern spoke at quite a goodlength, and then Mr. Henry Stern spokeagain.Now, the things that Mr. MelStern brought up were more specific than what Mr. Henry Stern brought up.Mr. Henry Stern only gave the impression that he was a friend of the employeesand that he had their best interests at heart and they could come to him withtheir problems and suggestion box.But by the time Mr. Stern had gottenthrough, the entire conversation had undergone a change because Mr. Mel Sternhad specifically suggested it, the conversation had finally gotten around to un-ionism, whether the employees should be-follow the courseof unionizing-andby that time, Mr. Henry Stern was again involved.when the meeting wasabout to be broken up, Mr. Henry Stern suggested that one-one of the em- GREYSTONE KNITWEAR CORP. AND DONWOOD, LTD.589ployees on the floor suggested a meeting of the employees, and Mr Henry Sternsuggested a meeting at their warehouse that next day, with the management tobe excluded.They were to have what they called the measuring room, wayin the rear, on the southeast corner of the warehouse, and the door was to beclosed.According to this witness the meeting of employees was suggested by an employeefrom the floor and Henry Stern immediately offered the use of the warehouse thefollowing day. (He was the only witness who said or implied that unionism wasfirstmentioned by Mel Stern.)Berler testified that it was at this meeting, after orduring the course of the pro and con discussion by the employees themselves, thatGoodman "gave a very loud and hesitant speech in favor of the Sterns and againstthe Union." Berler thought that Carmen Bryan was the one who suggested a meetingfor employees only.Employees' Meeting of September 18As remarked above, District 65 Representative Dicker together with organizerBloom called at the company offices at 1407 Broadway about 10 or 10:30 am. onFriday, September 18.At thismeetingDicker, who had had prior notice of theemployees' meeting scheduled for that afternoon, renewed his request for recogni-tion of District 65 as representative of the employees.During the course of thisdiscussion, he said that it was agreed by Henry Stern and other management repre-sentatives present that thestatus quowould be maintained pending the resolution ofthe representation question.After Bloom had spent a little time at this meeting, hewas sent by Dicker to the warehouse where, according to Dicker, he was to talk to theemployees during the lunch hour in an effort to dissuade them from attending themeeting scheduled for that evening.Upon reaching the warehouse Bloom entered it where he talked to a number ofthe employees, including Acosta and Berler.Wolman discovered Bloom talkingto Acosta and other employees in the warehouse; he telephoned Henry Stern whoat that time was still talking to Dicker and Stern told Dicker that it was reported to`him by Wolman that there was some kind of a commotion at the warehouse andasked him, Dicker, to talk to Bloom; Dicker says he talked to Bloom over the tele-phone and instructed him that he had not sent him into the place but had askedhim to contact the employees when they came out on their lunch time, and ask themto be available for him when he left the Company's offices so he could talk to theworkers on their lunch hour across the street in the park.Berler, who was present,said that Bloom had entered the lunchroom, spoke to a group of about sevenemployees, told them that the meeting scheduled for that evening was a trick, thatthey should not attend that meeting but rather should attend the District 65 meetingpreviously scheduled for the following day, the 19th.At any rate, it is clear thatWolman approached him and told him that he could not remain in ,the lunchroom;that he nevertheless stayed there for about 5 minutes, when Wolman returned andsaid that he had spoken to Henry Stern and they could have a meeting if they would"go down in the park."Without regard to Berler's testimony, it is clearly apparentthat Dicker instructed Bloom to leave the premises of the Company after his exchangewith Wolman.The meeting of the employees was held in the warehouse about 5 p m. on September18.Barksdale led the discussion.During a discussion as to the course the employeesshould take regarding union representation, Barksdale called for a show of handsfor those employees who held a willingness to attend the Local 65 meeting scheduledfor the next night.Sixteen employees indicated their willingness to attend theLocal 65 meeting.Barksdale's account of this meeting, substantially confirmedby the testimony of Acosta, Berler, and Dickinson,is asfollows:After I led the discussion, had at the meeting among the employees, which wedidn't seem to be getting any place or getting any results from the meeting, Iasked the employees how many of them that were present were willing to attenda meeting that was scheduled for the following Saturday, which would havebeen the 19th, I believe, at the union hall.At that time, only 16 people raisedtheir hands, including myself.After taking a count of hands raised I then madethe statement that if that was all that had a desire to attend the union hall, thatwe might just as well to have forgot the entire idea right then and there. . . tothe best of my knowledge Mr. Goodman was trying to determine, as well asmyself, how many people were willing to attend the Union-rather to have aunion to represent them.He mentioned the fact that he didn't care for a unionto represent him, that he felt quite contented and satisfied with the way thingswere going.He also made a point to point out to the employees that he was 590DECISIONS OF NATIONAL- LABOR RELATIONS BOARDspeaking only for himself and as far as his feelings were concerned.As well,he tried to point out some of the good qualities that he felt prevailed in thewarehouse,and that he could see no reason why they couldn't get together andset down, if one would have a grievance,or a misunderstanding or was discon-tented in any way, and try to smooth it out themselves.District 65 held a meeting at its union hall on the evening of September 19 atwhich time Dicker discussed organization activities at the warehouse and acceptedor he and Bloom obtained a number of assigned authorization cards from Greystoneand Donwood employees in attendance at that meeting.After the meeting, Dickerand Burris engaged in a conversation and discussed the possibility of recapturingsome of the employees who initially, including Barksdale and McKay,had beeninterested in District 65 but who had later indicated an interest in an employees'committee or an independent association.As of September 19, those employees including Barksdale,McKay, Burris, andSanders who had evinced interest in Local 65 prior thereto, had definitely decidedagainst representation by Local 65 and were actively engaged in furthering thepurposes of an employees'committee or an independent association.After themeeting of September 18, Barksdale,McKay, Shirley Levine, and Goodman dis-cussed an employees'committee among themselves;on September 19, Barksdale,McKay, Rubye Holden, Goodman,and Pekow discussed the formation of a com-mittee; thereafter,at a meeting in Henry Stern's office about 6:30 p.m. on the after-noon of September 21, the committee advised Stern of its formation at which timeStern informed them that he wanted proof that the committee represented a majorityof; employees and at the same time told them that the Company had filed its petitionfor resolution of the representation question with the Regional Office of the Board_Barksdale, after discussing the question of formation of an employees'committeewith McKay on Friday night,September 18, with McKay visited Wills, Burris, San-ders,Rubye Holden, and Pekow on Sunday, September 20, where the committeeconsisting of Barksdale,McKay, Sanders, Holden, and Pekow was("unofficially")formed.Briefly, in sequence,the employees met on the afternoon of September 18,on Saturday and Sunday a number of them engaged actively in the formation of acommittee,on Monday,September 21, met with Henry Stern,and on September 22furnished Stern with a list of signatures of those employees who expressed theirwillingness to be represented by an association.Wolman knew that the several employees above named discussed the formationof a committee after the meeting of September 19; there is,however, no evidencein the record that Wolman in any way participated in any discussion having to dowith the formation of a committee or an independent association.Quite obviousis the fact that Arnold Goodman,Dominick Gismondi, and Jack Pekow wereactively interested in support of the committee and later of the association.Shouldthe Board find, opposite to me, that these three men actually were supervisors atthese critical times, then there would be substance to the contention of the GeneralCounsel and the Charging Party that the management of Greystone and Donwoodactively supported the committee or association and opposed District 65. I find tothe contrary.I do not believe that the comment,suggestions,and remarks made by the Sternbrothers at the meeting of September 17 in any way can be construed as interfer-ence with the formation and administration of the association or that its agents orsupervisors in any way participated in and dominated the administration and officersof the Greystone Employees'Association and its successor,Knitwear Employees'Association.Further on the basis of the analysis of cards held by District 65 and signaturesof the employees held by the Association on September 22, as shown above, it clearlyis apparent that District 65 could not legally demand recognition as bargaining repre-sentative on September 18 or any further date mentioned in the complaint when, itis alleged, Greystone and Donwood refused to bargain collectively and in good faithwith District 65.District 65 never could prove a clear majority.Nor can it be saidthat at these times the employees'committee or theAssociation could show a clearmajority.It seems quite obvious that the employer,absent unfair labor practices,was fully justified in petitioning the Board to decide the representation question.Meetings at the State Mediation BoardAt the instance of District 65 Representative Dicker, a meeting was held withCommissioner Wolff at the New York State Mediation Board on September 23. GREYSTONE KNITWEAR CORP. AND DONWOOD,LTD.591Present for the Company were Representative Dicker, Frank ,Brown, vice president,Berler, Janice Mason, and Burris, who later became president of the Association.There, according to Dicker:The general discussion was that District 65 represented a majority of the em-ployees in Donwood Greyston, that we wanted the Company to sit down andnegotiate a contract with us for the employees.There was this conference andin the course of the meeting, very little discussion in this main room that wewere meeting.The bulk of the discussion during the course of the meeting, asI had stated before, took place outside of the room with Mr. Kelberg, Mr. Stern,Mr. Wolff and Mr. Brown of the Union were discussing what to do in thematterSubsequently they came back and there was some discussion in themeeting room where the-again the decision was left that Mr. Stern wouldreconsider and let us know within the few days whether he would grantrecognition or no.Henry Stern and Attorney Kelberg called on Commissioner Wolff at the Statemediation board offices on Monday the 28th and informed the latter that they feltthat they were caught "in the middle of the majority"; that they were faced by thethreat of a strike by District 65 and the threat of a strike by Local 155 of the Inter-national Union; and that without regard to the threats hanging over them they werein no position except to again request that an election be held under the auspices ofthe National Labor Relations Board.Miscellaneous Alleged Acts of Interference, etc.The complaint alleges that the Respondents, through its officers, Henry Stern andMel Stern, and other agents of the Respondent, promised its employees economicbenefits and other benefits to induce them to refrain from or becoming members ofDistrict 65, and from giving any assistance or support to it.The evidence to supportthese broad allegations is skimpy and, so far as I can determine, is based principallyupon the administration of the Blue Cross Plan and certain personal loans togetherwith wage increases granted to McKay.Regarding the implied imposition of theBlue Cross Plan at a time when District 65 was engaged in an effort to organize thewarehouse employees, it appears only through the witness Acosta that it was believedthe employees were receiving something new in the way of economic benefits.Actually the Blue Cross Plan had been in effect from at least since June 1, 1959, withemployees becoming eligible for membership in the plan after 90 days of employ-ment.Acosta was employed on June 29; consequently he was advised of his rightto participation in the plan 90 days thereafter which happened to fall within the timewhen the employees were actively interested in union organization.On June 8, 1959, Joseph McKay applied to his employer, Greystone, for a loan of$70, which subsequently was repaid; on about September 22, he applied for andreceived a loan for $50 which was subsequently repaid, and during January 1960applied for and received a loan for $100 which was repaid.During the month ofJune 1960, he applied for and received a loan for $250 of which at the time of hearing$40 had been repaidAll repayments of the several loans were made by checkingoff a certain amount from McKay's earnings.Only by innuendo can it be presumedthat the loans were made to McKay to influence his adherence to or opposition toany labor organization.The testimony, uncontradicted, is to the effect that theloans were made to him in usual course and the proceeds were used by him forpersonal indebtedness.Certainly, it is not unusual for employers to grant suchloans to employees with substantial length of service and I find nothing in the recordto support any implication that the loans were made by McKay's employer in orderto influence his feeling for or against District 65 or any other organization.I admitted into evidence on cross-examination of ,McKay testimony from himconcerning certain wage increases given to him.He received a wage increase of$5 on January 21, 1959, an increase of $5 on May 26, and an increase in bonusincrement of $5.50 per week on January 30, 1960.On the basis of the whole of thetestimony adduced by counsel for the General Counsel, I have concluded that thesewage increases did not, any more than the loans granted to McKay, operate toinfluence him in favor of the Company's position in regard to the Union. I thinkon the basis of the testimony of McKay only, and without regard to any inferenceto be drawn other than that the increases were made, that they were proper andprobably deserving in view of the Employer.When Burris was on the witness stand,counsel for the Charging Party attempted to show that he, too, had receivedwage increases.The reason therefor, as stated by counsel in opposition to an objec-tion to the line of question was 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Rosary:Iwant to know what his salary is now and whenhe got raisesand I want to show that because of these raises he is biased and prejudiced andhas been bought by the Company by these increases and, therefore, his testimonyshould not be believed.I specifically and again reject this offer of proof as being improper, beyond anyallegation of the complaint, and untimely made.Further, I feel that no presumption.can be drawn that the wage increases were improper in the absence of a showing thatwage increases were not or have not been generally granted by the employer uni-laterally and without consent of any Union, in the absence of union representation.The evidence brought on at the hearing in regard to the Blue Cross Plan, in regardto loans made to McKay by his Employer, in regard to wage increases to McKay andto Burris,seem to me to consist of such flimsy material as to deserve no weight what-soever on the whole merits of this case.One other incident recorded and needed to be noted concerns remarks made orallegedly made by Mel Stern on October 2.According to Berler, he had a conver-sation with Mel Stern at the warehouse on October 2 at a time when Stern "came overto me and he said that he had a proposal to make to me, and he started to make theproposal and I insisted that at that point, that the other members of our commiteewould be present when he makes that proposal, because it involved everybody "Berler said that Stern remarked that he would see to it "that our committee, theCommittee of the members of District 65, got equal representation if they would,join it, with the Committee of the Greystone-Donwood Employees Association."Hesaid that he called Burris, Dickinson, and Janice Mason together to listen to Sternwho then told them that he would have been willing to recognize District 65 as thelone bargaining agent of the warehouse employees had they not been associated with"Nelson's outfit," Nelson then being identified by Berler as the "president of theInternational Ladies Garment Workers Union, which deals with the knitting ofsweaters and other things."The version of this conversation or discussion at the meeting as given by MelStern is considerably at variance with that of Berler and much more coherentMelStern said that while he was at the warehouse checking into production problemshe was approached by Berler, who apologized for any trouble that he might havecaused in the warehouse, to which Stern said he replied there was no need at all forhim to apologize; that the only thing that the Company was interested in or concerned'with was to achieve harmonious atmosphere so that work that had to be done in the-height of the season could be done and that the bickering and the factions thatexisted could be dissipated; that Berler asked him if he wanted to accomplish thatwhy the Company would not recognize District 65, to which Stem replied that theEmployer could only recognize a majority.Stern said that the evidence in thehands of the employer at that particular time indicated "if at all" the employees'committee actually represented a majority but that the Company's lawyer, becauseof the entire confused situation, had recommended to the employer and had immedi-ately filed for an election by the Board to determine who actually did represent themajority.According to Stern, Mel Stern and Berler separated for lunch, after whichBerler with his committee consisting of the persons above named again entered intoa discussion concerning the situation;Stern reiterated that they would do anythingpossible to protect the rights of the majority and that until they were confident whodid represent the majority they would refuse to recognize any organization, whichwas the very reason they had filed their petition with the Board.Between Mel Sternand Berler, I credit the testimony of Stern principally because he was direct and'positive with respect to what was said by any of the persons present at this meetingand second,Berler could not possibly,in the circumstances,assume that Mel Steenhad the right to offer to recognize District 65 along with the employees' Association.The alleged conversation occurred after the meetings between company representa-tives and leaders of each of the factions,and after all parties were clearly advised ofthe position of management that it would recognize neither of the rivals until suchtime as the representation question had been definitively settled by the National LaborRelations Board.I refuse to accept as fact Berler's statement to the effect that Sternindicated a preference for the employees'Association over District 65.The dis-cussion as reported by Stern can more reasonably be accepted than that of Berler.Concluding FindingsI find first that the allegations of unfair labor practicesattributedto the Respond-ent through the activities of Goodman,Gismondi,and Pekow must fall simplybecause none of these men was a supervisor within the meaningof the Act. GREYSTONE KNITWEAR CORP. AND DONWOOD, LTD.593I can find no proof to sustain the allegations of the complaint that the Respondentrefused to bargain collectively with an appropriate bargaining representative, Dis-trict 65.As pointed out above, District 65 at no time was able to demonstrate tothe employer a clear majority of employees as members of its organization or a clearmajority of employees who desired District 65 to act as its bargaining representative.Section 8(a)'(2) of the Act makes it an unfair labor practice for an employer to"contribute . . . support" to a labor organization.The Board has long recognizedthat "once an employer has conferred recognition on a particular organization ithas a marked advantage over any other in securing the adherence of the employees"(N.L.R.B. v. Pennsylvania Greyhound Lines, Inc.,303 U.S. 261, 267), for even"slight suggestions as to the employer's choice . . . may have a telling effect among[employees]"(international Association of Machinists, Tool and Die Makers LodgeNo. 35 v. N L.R.B. (Serrick Corp.),311 U.S. 72, 78).When an employer conferssuch exclusive recognition on a majority union he is not contributing unlawful sup-port, for he is under a legal duty to recognize it.However, when he confersexclusive recognition on a union which doesnotrepresent a majority, the "markedadvantage . . . in securing the adherence of the employees" thus afforded the Unionfalls within the interdiction of Section 8(a) (2), as it cannot be excused by a showing,of a legal duty to recognize. Similarly, the grant of exclusive recognition in thesecircumstances would constitute an abridgement of the employees' Section 7 right"to bargain collectively through representatives of their own choosing" or ",to refrainfrom" such activity, and hence violate Section 8(a)(1) which bars an employerfrom interfering with or restraining the exercise of Section 7 rights.It is too well settled to require citation of authority that an employer violatesSection 8(a)(1) and (2) by granting exclusive recognition to a union which rep-resents only a minority of the employees. It behooves an employer, therefore, tobe quite sure that a claimant labor organization actually represents a majority ofemployees within an appropriate bargaining unit before the employer bestows theright upon the Union to approach him for bargaining purposes. In the instant case,there was no such clarity of right attached to the claims of District 65 to afford theemployer, in the face of rivalclaimsby the employee committee or the Association,to confer recognition upon District 65.Now, with regard to the appearances of the Stern brothers and their remarksbefore the employees on September 17, nowhere in the record can I find any remarksattributed to or admitted by them which could by the wildest stretch of imaginationbe construed as threats, as inducements to act on behalf of or against District 65,any threat of revocation of benefits or granting of economic gains, or any otherstatement or action on their part at that time which would constitute interference,intimidation, or coercion as mentioned in Section 7 of the Act. It appears withoutmuch question that the word "union" was mentioned first at that meeting by anemployee or employees; it further appears without contradiction that the employeesthemselves suggested to management representatives at that time that they be per-mitted to hold a meeting among themselves in the absence of management repre-sentatives to discuss and, if they could, determine what action they wished to takecollectively in furtherance of organization efforts either for or against District 65.Either standing alone, or in the whole context of this case, I cannot find that theactions and statements made by the Stern brothers at the meeting of September 17can be construed as unfair labor practices.The claim that the employees' Association was granted privileges for meeting andthat District 65 was denied such privileges is contradicted in itself by the fact, first,that District 65 was the organization first offered an opportunity to meet for or-ganizational purposes on company premises and second, that it was at the suggestionand request of employees that the employer furnished a meeting place for themon September 17. The fact that Dan Bloom, the union organizer, was requested byWolman and instructed by his superior, Dicker, to leave the warehouse premiseson September 18 does not, to me, constitute proof of a refusal on the part of theemployer to grant "equal privileges."The Board has never held that mere permissionto a union to address employees on company time isper sea violation of Section8(a)(2) of the Act. "Such conduct, however, has been found to violate this sectionof the Act where other unlawful assistance has occurred or where the employer hasdiscriminated between competing unions seeking to represent its employees. In theinstant case, however, the record sustains a finding that the Company maintainedits neutrality with respect to the Respondent-Union's 1959 organizing drive."JologSportswear, Inc. and Jonathan Logan, Inc.,128 NLRB 886.I cannot go so far as to find that management representatives intentionally anddeliberately suggested to the employees or planted in their minds the formation ofan employees' committee or a so-called suggestion committee. I believe rather, andfind, that the idea of the employees' committee grew out of the mutual exchange 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween management and employees at the September 17 meeting.The instant caseis distinguished fromCoppusEngineeringCorporation v. N.L.R.B.,240 F. 2d 564(C.A. 1), wherethe employer suggested the formation of a grievance committeeat an employee meeting sometime after the union had lost an eletcion.The em-ployees then formed a shop committee and from this,the Board inferredthat theimpetus for the shop committee came from the employer and that "inherent in thesuggestion was a promise to recognize and deal with the shop committee."Thosecircumstances do not exist in the instant case.Beginningwith thisfirst contact ofmanagement with employees on the subject,managementof Greystoneand Donwoodconsistentlyheld to theirpositionthatthe representation questionshould be settledthrough the processes of the Board.In all other,as in these respects,I find that the General Counsel has failed tosustain the burden of proof of the allegations of the amended complaint.CONCLUSIONS OF LAW1.Greystone Knitwear and Donwood,Ltd., are, and at all times material hereinhave been,affiliatedbusinesseswith common officers, ownership,directors,andoperators,and constitute a single integrated business enterprise,and their activitiesaffect commerce within the meaningof the Act.2.District 65, Retail,Wholesale and Department Store Union, AFL-CIO, andGreystone Employees'Association and Knitwear Employees'Association,its suc-cessor. are labor Knitwear Corp. and Donwood, Ltd., have not engaged in unfair3.Greystone Knitwear Corp. and Donwood, Ltd.,have not engaged in unfairlabor practices as alleged in the complaint herein.4.The amended complaint should be dismissed in its entirety.RECOMMENDATIONUponfailure ofproof to supportthe allegationsof the amended complaint, Irecommendthat it bedismissed in its entirety.ACF Industries,Incorporated(formerly American Car andFoundry Company)'andInternationalAssociation of Ma-chinists,AFL-CIO, Petitioner.Cases Nos. 28-RC-462 and 28-RC-475 (formerly 33-RC-.162 and 33-RC-475).March 26, 1962DECISION AND ORDER DENYING MOTIONSOn March 5, 1954, following a Board-directed election in Case No.33-RC-462 (now 28-RC-462), the Petitioner was certified as thecollective-bargaining representative for a unit of all production andmaintenance employees at the Employers Atomic Energy CommissionOperations,Albuquerque,New Mexico, excluding,interalia,inspectors.On April 29, 1954, following an election in Case No. 33-RC-475(now 28-RC-475) held pursuant to a consent-election agreement, thePetitioner was certified as the bargaining representative of a unit ofall inspectors.On December 7,1960, the Petitioner filed with the Board in Case No.28-RC-462 a motion for clarification seeking inclusion in the pro-duction and maintenance unit certain employees operating "machinetools and producing parts."On December 15, 1960, a similar motionIThe Employer's nameappears as corrected at thehearing.136 NLRB No. 54.